Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-16, drawn to the method of manufacturing of an apparatus comprising a plasmon-resonance biosensor.
Group II, claims 17-21, drawn to an apparatus comprising a plasmon-resonance biosensor.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of plasmon-resonance biosensor of claim 17, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chung et al. (WO2016/133899A1) in view of Tebbe et al. (Optically anisotropic substrates via wrinkle-assisted convective assembly of gold nanorods on macroscopic areas. Faraday Discuss, 2015, 181, 243) as disclosed in IDS received on 09/07/2019. 
Chung et al. disclose a plasmon-resonance biosensor (“embodiments of the present disclosure provide multiplex capable LSPR immunoassays” –see abstract); comprising:
a plurality of precious metal nanorods (page 2 lines 13-15; claims 1 & 19), the precious metal nanorods having a long dimension greater than a narrow dimension by a factor of at least 1.5 and a maximum dimension less than one half micron (nanorod average length is 80±5 nm and width of 40±3 nm which reads on the factor of at least 1.5 – see page 22 lines 8-13); 
the nanorods organized in rows (--see figure 6 for AuNR organized in rows on substrate); 
Chung et al. is silent on the nanorods being oriented in rows with long dimension approximately parallel to the rows. Tebbe et al. disclose methods for organization of gold nanorods and their affect on localized surface plasmon resonance (abstract; page 243 last paragraph – page 244 first paragraph). Tebbe et al. also disclose organizing nanorods in single lines with the long dimension parallel to the rows (see figures 3-4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung et al. in order to orient the nanorods’ long dimension in parallel to rows as taught by Tebbe et al. because it was found that the alignment of the rods is crucial for surface plasmon resonance frequency homogeneity showing a remarkably low amount of morphological impurities (page 244 line 8; Figure 4B) which ensures a strong detectable signal of the SPR in macroscopic spectroscopy (page 251 lines 7-9) as in the SPR sensor of Chung et al. A person of ordinary skill in the art reasonably would have expected success in combining Chung et al. and Tebbe et al. because each reference is drawn to the art of using metallic nanorods for biological applications such as immunoassays using surface plasmon resonance biosensors. 

Election of Species
If Applicants elect Group I, the following species election is required. Applicants must select one biological probe material from the groups listed below: 
A protein-nucleic acid (PNA) (claims 5,6,7) 
An antibody (claims 9,14,15,16) 
A complimentary DNA (claim 11) 
An aptamer (claim 12)
Protein having a binding site for an analyte (claim 13) 

If Applicants elect Group II, the following species election is required. Applicants must select one biological probe material from the group listed below: 
An aptamer (claim 17).
An antibody (claim 17).
A protein-nucleic acid (PNA) (claim 17 and 19).
A complimentary DNA (claim 17).
An enzyme having a binding site (claim 17). 
The species are independent or distinct because the species have different chemical structure that require a different field of search. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 8, 10, 18, 20, and 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The inventions require a different field of search (e.g., search different classes/subclasses or electronic resources, or employing different search strategies or search queries).   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species, as set forth above, to be examined even though the and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/MOHAMMAD ALI AL-AMEEN/            Examiner, Art Unit 1641                                                                                                                                                                                            



	/CHRISTOPHER L CHIN/            Primary Examiner, Art Unit 1641